Citation Nr: 1204488	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-38 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the Veteran's claim for entitlement to service connection for peripheral neuropathy of the right arm and bilateral legs, post traumatic stress disorder (PTSD) and bilateral hearing loss.  The Veteran disagreed and perfected an appeal.

In July 2010, the Veteran and his representative presented testimony in support of the Veteran's claim at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a December 2010 decision, the Board remanded the claim for further development.  In an April 2011 rating decision, the RO granted service connection for PTSD and bilateral hearing loss.  The record does not include a notice of disagreement regarding the disability rating or effective date for either service-connected PTSD or bilateral hearing loss.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Thus, the Board will address the remaining issues as stated on the previous page. 

During the Board hearing, the Veteran raised the issue of entitlement to service connection for a neurological disorder of the left upper extremity and the face.  As these matters have not yet been adjudicated by the RO, they are referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claims in a December 2010 decision for further evidentiary review.  As it pertained to the issues of service connection for peripheral neuropathy, the remand directed VA to request that the Veteran provide private treatment records regarding his peripheral neuropathy conditions or provide access to such records for their inclusion in his VA claims folder.  The remand also required VA to obtain all recent VA treatment records pertaining to the Veteran's claims.  After such records were obtained, VA was to provide the Veteran with a medical examination that addressed the current nature and etiology of his neuropathy conditions.  The examiner was to provide an opinion whether it was at least as likely as not that any neuropathy condition manifested by the Veteran had its onset during active duty service.  For the following reasons, the Board finds that VA did not substantially satisfy the December 2010 remand.

The record now includes two examination reports of Dr. F.W., a VA neurologist.  The first, dated January 2011, does not address whether the Veteran has right upper extremity peripheral neuropathy.  The report does state that the Veteran has "sensory neuropathy," and opines that it is at least as likely as not that the neuropathy had its onset during active service.  It does not state whether the Veteran has peripheral neuropathy and does not state whether such neuropathy affects any extremity.  The RO requested an addendum from the examiner to clarify the opinion.  The examiner submitted a May 2011 report that again did not address whether the Veteran had right upper extremity peripheral neuropathy.  The May 2011 report provides an opinion that the Veteran's "neurological disorder affecting his extremities" was less likely as not related to his duty in Vietnam and his presumed exposure to herbicides.  In essence, the record now includes dueling etiological opinions from the same examiner, and no evidence regarding whether the Veteran has peripheral neuropathy of any extremity.  The examiner's reports are insufficient for deciding the Veteran's claims because they are unclear and incomplete. 

The Board further observes that the Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).

For those reasons, the Board must regrettably remand the claims for a new examination that clearly states a diagnosis of any neurological disorder manifested by the Veteran and for an opinion that addresses the likely etiology of any diagnosed neurological disorder.

In addition, the Veteran reported during a July 2010 VA neurological consultation that he was hospitalized in Pottstown in 2008 for basal artery occlusion.  He also reported that he saw a Pottstown neurosurgery physician one month prior and was told there was nothing that could be done about his symptoms.  These medical records have not been obtained but are relevant to the current claim.  On remand, the Veteran should be requested to either provide the records or authorize VA to obtain the records on his behalf.  

Furthermore, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain the most recent VA medical records pertaining to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the most recent VA treatment records pertaining to the Veteran have been included in the Veteran's VA claims folder.

2.  Request that the Veteran either provide or authorize VA to obtain on his behalf treatment records from a 2008 hospitalization in Pottstown and records from a private neurosurgeon, including but not limited to records dated in 2010.  The Veteran may also provide or identify any additional private medical records that are relevant to his claims.  If any identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(2011).

3.  Schedule an examination by a VA neurologist who has not previously examined the Veteran.  The examiner should indicate whether the Veteran's VA claims folder was reviewed, and provide a thorough and detailed description of any neurological disorder manifested by the Veteran, to include right upper and bilateral lower disorders.  The examiner should provide a clear diagnosis of any neurological disorder manifested and for each diagnosed neurological disorder manifested by the Veteran, the examiner should provide an opinion whether it is at least as likely as not that the diagnosed disorder had its onset during the Veteran's active duty military service to include whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed disorder was caused by exposure to herbicides during the Veteran's active duty service.  The examiner must provide an opinion with respect to the right upper extremity and each lower extremity.

The examiner should support any opinion given with rationale, which may include references to medical literature or clinical evidence.

4.  After completion of the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


